Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on March 12th, 2015 and in response to Applicant’s Arguments/Remarks filed on November 10th, 2020. Claims 1, 4-8, 12, 14-16, 19-23, 27, and 29-32 are pending.
Priority
3.	Application 14/427,718 was filed on March 12th, 2015 is a 371 of PCT/IL 13/50771 filed on September 11th, 2013 which claims benefit of Provisional Application 61/700,137 filed on September 12th, 2012.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action August 12th, 2020 has been entered. 
Response to Arguments
6.	Applicant argues that claim 16 “is not directed to an abstract idea, but is directed to an improvement or otherwise does not seek to tie up the abstract idea.” Examiner assumes that the Applicant’s underlying logic is that since the claims are narrow then the claimed invention does not run afoul of preemption concerns. However the true issue is whether the claimed invention is significantly more than the abstract idea.  If this is true, then preemption is not a problem.  If the claim is nothing more than implementing the abstract idea on a general purpose computer, then preemption is a problem since the abstract idea would be preempted no matter how narrowly defined the abstract idea is.  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.
Note the court’s analysis in Alice Corp. Pty. V. CLS Bank International (Supreme Court, 2014):
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those twosteps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on . . . a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286(Lourie, J., concurring), wholly generic computer imple-mentation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).

Under the Court’s logic, abstract ideas without significantly more are the “basic tools” or “building blocks” of invention.  A patent granted to an abstract idea without significantly more would preempt others from utilizing the “basic tools” or “building blocks” of invention.  Viewed as a whole, the claimed invention is an abstract idea and the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims rejections under 35 U.S.C. 101 are maintained. 
7.	Applicant argues that “in a financial environment that includes potentially thousands upon thousands of transactions over short time intervals, selecting the reference account to be included in a social index by meeting dynamic criteria which, by definition, are dynamic and constantly changing, cannot be performed by a human.” Examiner notes that the inability to be solely performed in the human mind is not a requirement for a claim to recite an abstract idea. Examiner notes that the claims simply require the performance of the abstract idea of social trading on generic computer components using conventional computer activities and they are not drawn to an improvement in computer-related technology (see MPEP 2106.05(d)). It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Examiner notes that the focus of Applicant’s claims is not on such an improvement in computers as tools, but rather on abstract ideas that use computers as tools.
8.	Applicant argues that the claims are analogous to those in Gree, Inc.  v. Supercell OY (ED TX Case No. 2:19-cv-00070-JRG-RSP, Aug. 6, 2020). The argument 
9.	Applicant argues that “the claims as a whole are directed towards significantly more than an abstract idea.” More specifically Applicant argues that “[c]laim 16 is confined to the particular, practical application of modifying copied trading orders based on weighted factors between a plurality of reference accounts based on social indexing using dynamic criterion.” Examiner respectfully disagrees. As discussed below with respect to integration of the abstract idea into a practical application, claim 1 recites a communication device, claim 16 recites a processor, a communication device and an interface and claim 31 recites non-transitory program storage device readable by machine, tangibly embodying a program of instructions executable by the machine and a communication device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner further notes that the purported advance over the prior art of the claimed invention is a way of replicating referenced accounts trade orders for execution and updating a social index. Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in facilitating social trading for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.
10.	Applicant argues that claim 16 is similar to the October 2019 update regarding the administration of a “lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype.” Examiner respectfully disagrees. Examiner notes that this October 2019 update example evokes the 
11.	Examiner notes that the case Trading Technologies v. CQG that Applicant has relied upon was identified by the CAFC as non-precedential.  Since the case is not precedential, the Applicant’s arguments related to the case are not persuasive. Furthermore, non-precedential decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications. Trading Technologies claims did not simply recite an idea that has not long existed. The claims required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that addressed and resolved a specifically identified problem in the prior state of the art. The distinction of the trading system from a conventional computer or the Internet based in part on the idea that the trading system presents “specific technologic modifications to solve a problem or improve the functioning of a known system.” Conversely, Examiner notes that Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in facilitating social trading for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.



13.	Applicant argues that claim 16 is similar to the October 2019 update regarding a monitoring system for livestock, specifically example claim 4 which was not found to recite any abstract idea. Applicant specifically argues that their pending claim 16 “recites numerous specific elements that go far beyond the level of specificity recited in example claim 4.” Examiner respectfully disagrees. The Office Examples are meant to be for training purposes and do not have the force of legal precedent. Further, the level of specificity is not a determining factor in whether or not a claim recites an abstract idea. The example claim 4 of 46. Livestock Management, was found to be eligible because: “There is no exception recited in the claim. The claim does not recite any abstract ideas, such as a mathematical concept, mental process, or a method of organizing human activity such as a fundamental economic concept or managing interactions between people. The system’s operation, like all computers, is based on mathematical theory, but that underlying operation does not trigger an eligibility analysis because it is not set forth or described in the claim. Similarly, while the claim involves the observation of natural phenomena or laws of nature (the behavior of the livestock animals), such limited involvement does not rise to the level of this claim actually reciting a natural phenomenon or law of nature. See MPEP 2106.04(II) and October Update at Section I(A) for more information about what “recite” means.” Conversely, the 
14.	Applicant argues that Independent claims 1 and 31 are directed towards patent-eligible subject matter for similar reasons.  Examiner notes that the arguments above also pertain to claims 1 and 31 as Applicant has not cited any different arguments specifically related to those claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1, 4-8, 12, 14-16, 19-23, 27, and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 4-8, 12, 14-16, 19-23, 27, and 29-32 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
	Claims 1, 16, and 31 recite receiving account selection criteria, generating a social index, assigning respective weight factors, monitoring and analyzing trading activities, generating orders for said first user account based on detecting orders from 
These above limitations as drafted, under their broadest reasonable interpretation, as drafted, under its broadest reasonable interpretation, are a fundamental economic principle or practice, specifically similar to hedging and a commercial or legal interaction, specifically marketing or sales activities/behaviors. These concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Claim 1 (and dependent claims) recite the additional element of a communication device, remote user interface application, and application programming interface. Claim 16 (and dependent claims) recite the additional element of a system comprising a processor, a communication device and an interface. Claim 31 recites the additional element of a non-transitory program storage device readable by machine, tangibly embodying a program of instructions executable by the machine, a communication device and an interface. The claimed computer components are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data, such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component (where the data here is described by the abstract idea alone).  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps 
Dependent claims 4-8, 12-15, 19-23, 27-30 and 32 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible.
Dependent claims 4-8, 12, 14-15, 19-23, 27, 29-30, and 32 further define the abstract idea that is present in their respective independent claims 1, 16, and 31 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 1, 4-8, 12, 14-16, 19-23, 27, and 29-32 are directed to an abstract 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

February 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693